Order entered January 29, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01134-CR
                                     No. 05-14-01135-CR
                                     No. 05-14-01136-CR

                                RALIAN BANDA, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-62067-M, F13-62108-M, F14-00312-M

                                          ORDER
       The Court GRANTS the January 20, 2015 motion of Lori Ordiway to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Ms. Ordiway as appellant’s attorney of

record on these appeals.

       We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, supplemental

records containing the order appointing new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; Lori Ordiway; and the Dallas County District Attorney’s Office.
       We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated fifteen days from the date of this order or when the order appointing new

counsel is received.

                                                  /s/    LANA MYERS
                                                         JUSTICE